The' appellant moved for a rehearing.
Tbe following opinion was filed December 4, 1906:
Winslow, J.
It is stated in tbe opinion that, while no ■defense of settlement was pleaded, tbe evidence of settlement was received without objection on tbat ground, and hence that tbe question must be considered as having been litigated 'by consent. This statement is challenged by tbe appellant in bis brief upon tbe motion for rehearing, and it is confidently claimed tbat tbe evidence tending to show tbe settlement at tbe bank was duly objected to on tbe trial, as well ■as tbe evidence tending to show a prior settlement made witb Dunphy. In view of this challenge we have again carefully ■examined tbe record to ascertain whether our statement is erroneous. From this examination it appears tbat tbe facts concerning tbe settlement witb Dunphy and tbe transfer of bis stock to Biholm were testified to by Mr. Rowlands as a witness for tbe plaintiff before any testimony for the' defense was put in, and tbe written proposition, acceptance, and release were at tbe same time offered and received in evidence. Tbe plaintiff, Petersen, also testified directly to the fact of tbe settlement witb Dunphy upon bis direct examination, but said tbat tbe business was conducted witb Elholm. 'This certainly opened up tbe whole subject of tbe Dunphy settlement to explanation by tbe defendant.
As to tbe settlement witb tbe defendant, not only did tbe plaintiff testify upon cross-examination, without objection, *10that he had a settlement with Elholm at the hank about February 7th, but, on the case being turned over to the'defendant, Elholm testified at length to the fact of settlement and all its terms without objection that it was not pleaded, or any other objection going to the merits. It is true that at the close of Elholm’s direct, examination, after the testimony of settlement had all gone in, the following entry appears in the-bill:
“Plaintiff’s counsel reserving in due time and form all-right of objection to any portion of the direct examination of defendant on the ground of competency and materiality.”'
We cannot regard this general notation, made after the-reception of the testimony, as fairly apprising either court or counsel of the objection now claimed. Furthermore, the testimony of Mr. Carpenter, the cashier of the bank, tending-to show the settlement, was received without objection on this-ground. So far as the record before us is concerned (and we can inquire no further) the statement made in the opinion is fully supported.
By the Court. — Motion for rehearing denied with $10 costs.